Citation Nr: 0904136	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, characterized as arteriosclerotic heart disease 
with bypass.  

2.  Entitlement to service connection for residuals of a left 
ankle fracture.  

3.  Entitlement to service connection for residuals of a left 
thumb injury.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a right knee 
disorder, characterized as residuals of a torn right medial 
collateral ligament.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1978, July 1980 to April 1983, and June 2004 to 
December 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

In December 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A 
copy of the transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In April 2008, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claims for 
service connection for a cardiovascular disorder, a left 
ankle disorder, and a left thumb disorder be withdrawn from 
appellate review.  

2.  Tinnitus is associated with the Veteran's active duty 
service.  

3.  Hypertension was not shown in service or for many years 
thereafter; hypertension is not related to active duty 
service or any incident therein.  

4.  VA medical records clearly and unmistakably reflect 
treatment for hypertension prior to the Veteran's last period 
of service that began in June 2004.  

5.  The Veteran's hypertension did not permanently increase 
in severity during his last period of service from June 2004 
to December 2005.  

6.  A chronic right knee disorder was not shown in service or 
for many years thereafter; a right knee disorder is not 
related to active duty service or any incident therein.  

7.  VA medical records clearly and unmistakably reflect 
treatment for a right knee sprain prior to the Veteran's last 
period of service that began in June 2004.  

8.  The Veteran's pre-existing right knee sprain did not 
permanently increase in severity during his last period of 
service from June 2004 to December 2005.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for a cardiovascular 
disorder, characterized as arteriosclerotic heart disease 
with bypass, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

2.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for residuals of a left 
ankle fracture have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

3.  The criteria for the withdrawal of the Substantive Appeal 
in the claim for service connection for and residuals of a 
left thumb injury have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

5.  Hypertension was not incurred in or aggravated by 
service; nor may it be presumed to have manifest within one 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(as amended), 3.303, 3.307, 3.309 (2008).  

6.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159(as amended), 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cardiovascular, Left Ankle, and Left 
Thumb Disorders

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted in April 2008, the Veteran asked 
that his claims for service connection for a cardiovascular 
disorder, a left ankle fracture, and a left thumb injury be 
withdrawn from appellate review.  Indeed, at the December 
2008 hearing before the undersigned VLJ, he did not discuss 
these issues.  

In view of the Veteran's expressed desires, the Board 
concludes that further action with regard to these claims is 
not appropriate.  The Board does not have jurisdiction over 
these withdrawn issues and, as such, must dismiss the appeal 
of these claims.  

Service Connection for Tinnitus, Hypertension, and Right Knee 
Disorders

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
hypertension and arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's receipt of the Combat Action Badge confirms his 
combat service in Kuwait/Iraq.  In cases where, as here, a 
veteran claims service connection for an injury or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are 
applicable.  This statute and regulation ease the evidentiary 
burden of a combat veteran by permitting the use, under 
certain circumstances, of lay evidence.  

If a veteran was engaged in combat with the enemy, VA shall 
accept as sufficient proof of service connection satisfactory 
lay or other evidence of service incurrence, as long as the 
lay or other evidence is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the Veteran's Vietnam combat 
service in the present case, VA must presume the occurrence 
of that in-service injury.  Id.  

VA cannot, however, simply assume that an in-service injury 
caused a veteran's subsequent development of a claimed 
disability.  Rather, the Board must determine, by competent 
evidence of record, whether a veteran's claimed disabilities 
are related to, or consistent with, his/her in-service 
combat-related trauma/injury.  

Tinnitus

Throughout the appeal, the Veteran has asserted that he has 
experienced ringing in his ears since his service in Iraq.  
He maintains that these symptoms were caused by the acoustic 
trauma to which he was exposed during his combat duty in 
Iraq.  See, e.g., December 2008 hearing transcript (T.) 
at 10-11.  

The Veteran is competent to describe the circumstances 
surrounding his in-service noise exposure and to report the 
tinnitus symptoms that he experiences (to include ringing in 
his ears) because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay evidence (as, for 
example, the Veteran's contentions in the present case) does 
not lack credibility simply because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Of particular significance to the Board are the service 
personnel records from the Veteran's last period of active 
duty which indicate that he served in Kuwait/Iraq from 
November 2004 to October 2005.  Indeed, as a result of this 
service, he was awarded the Combat Action Badge.  Because 
this award is indicative of combat service, the Board 
concedes the Veteran's exposure to acoustic trauma from such 
duty.  

Of further significance to the Board are the post-service 
diagnoses of tinnitus.  Specifically, at a July 2006 VA 
audiological consultation, the Veteran described intermittent 
bilateral tinnitus since his service in Iraq.  The examining 
audiologist noted that the Veteran's history for tinnitus was 
positive.  

The current diagnosis of tinnitus is consistent with the 
Veteran's conceded in-service noise exposure.  Indeed, the 
first post-service finding of tinnitus occurred relatively 
shortly after the Veteran's retirement from active duty.  
Based on this evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies and that service connection 
for tinnitus is warranted.  

Hypertension and a Right knee Disorder

The Board will first consider the claims for hypertension and 
a right knee disorder on a direct basis.  Service personnel 
records indicate that the Veteran first served on active duty 
from January 1971 to October 1978 (first period) and from 
July 1980 to April 1983 (second period).  

Service treatment records from these periods of active duty 
are negative for complaints or treatment referable to 
hypertension or a chronic right knee disorder-or any 
symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that hypertension or a 
chronic right knee disorder were incurred during his first 
two periods of active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

As noted, the Veteran was discharged from his second period 
of active duty in April 1983.  Post-service evidence does not 
pinpoint precisely when he was diagnosed with hypertension or 
a chronic right knee disorder.  VA outpatient treatment 
records, however, reflect the following findings of elevated 
blood pressure readings:  149/96 and 137/89 (in October 
1993), 144/84 (in June 1994), 148/90 (in December 1994), 
160/92 (in May 1995), and 131/99 (in June 1999).  

In addition, an April 2002 VA outpatient treatment record 
contains a notation that the Veteran's medical history 
includes hypertension.  A Reserve examination completed in 
the same month includes his acknowledgement that he was 
taking medication for high blood pressure.  Indeed, according 
to a report of a VA general medical examination conducted in 
February 2006, the date of onset of his hypertension is 2002.  

With regard to the Veteran's right knee condition, a VA 
medical record dated in November 2002 noted that, just the 
day before the outpatient treatment session, he had twisted 
his right knee while "working on a tire."  He complained of 
pain and swelling in his knee.  A physical examination 
demonstrated mild swelling and some tenderness to palpation 
on the lateral aspect of the joint.  X-rays were negative, 
and the treating nurse practitioner assessed a right knee 
sprain.  

Subsequent VA medical records reflect recurrent injuries to 
the Veteran's right knee.  These reports illustrate diagnoses 
of right knee strain/sprain, a sprain of the lateral 
collateral ligament of the right knee, internal derangement 
of the right knee, and residuals of a soft tissue injury to 
the right knee.  The February 2006 VA examiner concluded that 
the date of onset of the torsion injury to the right knee was 
November 2002.  

This evidence suggests that neither hypertension, nor a 
chronic right knee disorder, had manifested in the several 
years immediately following service.  Indeed, the Board 
emphasizes the multi-year gap between the Veteran's discharge 
from his second period of active duty (April 1983) and the 
initial reported symptoms related to elevated blood pressure 
readings more than one decade later (October 1993), as well 
as the multi-year gap between his separation from his second 
period of active duty (April 1983) and the initial reported 
symptoms associated with right knee pathology almost two 
decades later (November 2002).  

As such, the evidence does not support the claims for service 
connection for hypertension or for a right knee disorder 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute either the 
currently-diagnosed hypertension or right knee disorder to 
active duty, despite the Veteran's contentions to the 
contrary.  

Of particular significance is the fact (as previously 
discussed herein) that the service treatment records from the 
Veteran's first two periods of service provide no findings of 
hypertension or chronic right knee pathology.  Also, the 
first evidence of elevated blood pressure readings occurred 
more than one decade after discharge from the second period 
of active duty, and the first diagnosis of hypertension is 
dated almost two decades after his discharge from such 
service.  

Further, the first evidence of a chronic right knee disorder 
almost two decades after his separation from service.  Of 
further significance is the fact that the claims folder 
contains no competent medical opinion specifically 
associating either the veteran's currently-diagnosed 
hypertension or right knee disorder with his first two 
periods of active duty.  

In this regard, the Board notes that the February 2006 VA 
examiner stated that the Veteran's right knee problem was 
incurred during, and not before, service.  The Board finds 
this opinion, however, to be inconsistent with other evidence 
of record and, therefore, of little probative value.  First, 
in addition to determining that the Veteran injured his knee 
in service, the examiner also acknowledged that the initial 
injury to this joint occurred in November 2002 (prior to the 
Veteran's last period of active duty).  In addition, as the 
Board has noted herein, the service treatment records are 
negative for any complaints or treatment referable to a 
chronic right knee disorder-or any symptoms reasonably 
attributable thereto.  

Of significance to the Board is the February 2006 VA 
examiner's admission that he had reviewed only one of the 
volumes Veteran's claims folder.  As the file, in fact, 
consists of three volumes, it is unclear which volume the 
examiner reviewed and, therefore, whether he actually 
reviewed the service treatment records.  

With respect to both service connection claims, the Veteran 
has asserted a continuity of hypertensive and right knee 
symptoms.  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued hypertensive and right knee symptoms since his 
second period of active service is inconsistent with the 
other evidence of record.  Indeed, as the Board has discussed 
herein, service treatment records from the first two periods 
of service are absent of any pertinent findings.  Also, 
post-service evidence does not provide diagnoses of 
hypertension or a right knee disorder until many years after 
the second period of active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

In reaching these decisions, the Board has also considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  As such, the Board finds 
these records to be more probative than his subjective 
assertions of an association between his current hypertensive 
and right knee pathology and service.  See Cartright, 2 Vet. 
App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for hypertension and a right knee disorder 
on a direct basis.  There is no doubt to be otherwise 
resolved, and, as such, this aspect of the Veteran's appeal 
is denied.  

Next, the Board will consider whether hypertension and a 
right knee disorder were aggravated by the Veteran's third 
period of service.  As previously discussed, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137.  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  However, the increase need not be so severe as to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991).  

The Court has held that "temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

As discussed in the previous portion of this decision, the 
Veteran was discharged from his second period of active duty 
in April 1983.  Multiple post-service VA medical records 
illustrate initial diagnoses of hypertension and a right knee 
sprain in 2002.  Thereafter, in June 2004, he entered his 
third period of active service, where he remained until his 
separation in December 2005.  

Available service treatment records from the Veteran's third 
(and final) period of service do not include an enlistment 
examination.  Significantly, however, the numerous VA medical 
reports of record clearly reflect initial diagnoses of 
hypertension and a right knee sprain in 2002.  

Such evidence rebuts the presumption of soundness and clearly 
and unmistakably illustrates that such disabilities existed 
prior to his third (and last) period of active service.  
VAOPGCPREC 3-2003 (July 16, 2003).  See also Cotant 
v. Principi, 17 Vet. App. 116, 123-130 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 
38 C.F.R. § 3.304(b) should be construed as consistent with 
VA's pre-February 1961 regulations).  

Moreover, the Board finds that the Veteran's pre-existing 
hypertension did not permanently increase in severity during 
his third (and final) period of active service.  In this 
regard, the Board acknowledges that, at a February 2005 
treatment session for nasal congestion, he had a blood 
pressure reading of 140/86.  The remainder of the service 
treatment records from this last period of active duty, 
however, does not reflect elevated blood pressure readings.  
Also, at no time during such service was the medication 
prescribed for hypertension changed (e.g., increased).  In 
fact, his hypertensive medication was not adjusted until 
2008.  See, e.g., T. at 15-16.  

In any event, even considering the one-time reading of 140/86 
as an elevated blood pressure reading that is not, in and of 
itself, evidence of a permanent increase in the severity of 
hypertension.  Specifically, the Court has held that, even if 
a disorder became worse during service and then improved due 
to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  Verdon 
v. Brown, 8 Vet. App. 529 (1996); see also Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of a mere 
exacerbation of symptoms during service does not, in and of 
itself, constitute evidence of in-service aggravation).  

Furthermore, the Board finds that the Veteran's pre-existing 
right knee disorder did not permanently increase in severity 
during his third (and final) period of active service.  In 
this regard, the Board acknowledges that the February 2006 VA 
examiner concluded that, since the initial onset of the 
torsion injury to the right knee in November 2002, this 
condition has progressively worsened.  

Importantly, however, the examiner did not specifically 
conclude that the Veteran's pre-existing right knee disorder 
had permanently increased in severity during his last period 
of service.  Rather, the examiner determined, apparently 
based upon the reports of increased right knee 
symptomatology, that the condition had worsened since its 
initial onset.  

In any event, as noted above, the examiner admitted that he 
had reviewed only one of the volumes Veteran's claims folder.  
As the file consists of three volumes, it is unclear which 
volume the examiner reviewed and, therefore, whether he 
actually reviewed the service treatment records.  

Of particular significance to the Board is the fact that the 
service treatment records from the Veteran's last period of 
service are negative for any complaints or treatment 
referable to a chronic right knee disorder-or any symptoms 
reasonably attributable thereto.  In fact, available medical 
evidence indicates that he did not seek treatment for his 
right knee complaints until several months after his 
retirement from service.  

Consequently, and based on the essentially normal blood 
pressure readings shown during the third (and final) period 
of service, as well as the lack of change (e.g., increase) in 
hypertensive medication during such active duty, the Board 
finds that the Veteran's pre-existing hypertension was not 
permanently aggravated during such service.  In addition, and 
based upon a lack of evidence of complaints or findings of 
right knee pathology during the final period of service, the 
Board concludes that the pre-existing right knee disorder was 
not permanently aggravated.  

In reaching these conclusions, the Board has also considered 
the Veteran's recent statements that his pre-existing 
hypertension and right knee disorder were aggravated by his 
third period of service.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Although the Veteran is competent to testify as to his 
hypertensive and right knee symptoms, he is not competent to 
offer an opinion as to whether the underlying disorders 
permanently increased in severity during active service.  

After weighing the recent statements of the Veteran against 
the remaining evidence of record in this case, the Board 
finds that neither the pre-existing hypertension nor the 
pre-existing right knee disorder were aggravated by his third 
(and final) period of service.  In rendering this decision, 
the Board relies on the fact that the Veteran experienced the 
same symptoms before and during service.  His blood pressure 
medication remained the same during service, and he did not 
seek right knee treatment until several months after 
retirement from service.    

Consequently, the Board finds that the evidence of record 
indicates that the Veteran's hypertension and right knee 
disorder were no more disabling after military retirement in 
December 2005 than they were at the time that he entered 
service in June 2004.  Service connection for hypertension 
and a right knee disorder-based on aggravation of 
pre-existing disabilities-is, therefore, not warranted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Cardiovascular, Left Ankle, and Left Thumb.  As these claims 
are being withdrawn, no further due process is required.  

Tinnitus.  As has been discussed herein, the Board is 
granting in full the Veteran's claim for service connection 
for tinnitus.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  

Hypertension and Right Knee.  Here, with regard to the claims 
for service connection for hypertension and a right knee 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate these service 
connection issues and of his and VA's respective duties for 
obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the April 2006 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the hypertension and right knee 
issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained copies of records of pertinent VA 
medical care that the Veteran had received.  In addition, he 
was provided an opportunity to set forth his contentions 
during a hearing conducted before the undersigned VLJ in 
Washington, D.C. in December 2008.  Also, in February 2006, 
he was accorded a VA examination pertinent to his 
hypertension and right knee claims.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to these service connection 
claims on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the hypertension and right knee claims on 
appeal that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of these issues.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a cardiovascular disorder, 
characterized as arteriosclerotic heart disease with bypass, 
is dismissed without prejudice.  

Service connection for residuals of a left ankle fracture is 
dismissed without prejudice.  

Service connection for residuals of a left thumb injury is 
dismissed without prejudice.  

Service connection for tinnitus is granted.  

Service connection for hypertension is denied.  

Service connection for a right knee disorder, characterized 
as residuals of a torn right medial collateral ligament, is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


